Per Curiam.
The grandchildren of an intestate take, by substitution, not through, but paramount to, their parent. The law designates them as persons to take a title derived, not from the parent, but immediately from the intestate. The property never was in the parent; consequently they did not inherit from him what he had not. If the administrators could come upon the fund in their hands as the representatives of the parent’s creditor, it is obvious that all his other creditors might do the same — a consequence not to be pretended. The court was, therefore, bound to dismiss the-petition.
Decree affirmed.